Case 8:17-cv-00123-AB-JPR Document 97 Filed 12/07/18 Page 1 of 5 Page ID #:1530




    1
        Eric A. Kuwana, Admitted Pro Hac Vice
        ekuwana@cooley.com
    2   Alexandra R. Mayhugh (CA 300446)
    3
        amayhugh@cooley.com
        Caitlin B. Munley, Admitted Pro Hac Vice
    4   cmunley@cooley.com
    5   COOLEY LLP
        1333 2nd Street
    6   Suite 400
    7   Santa Monica, CA 90401-4100
        Phone: 310.883.6436
    8   Fax: 310.883.6500
    9   Attorneys for Defendants

   10

   11                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   12

   13    MELVYN KLEIN, Derivatively on                 Case No. 8:17-CV-00123-AB-
         Behalf of Nominal Defendant OPUS              JPR
   14    BANK,
   15                                                  STIPULATION TO
                   Plaintiff,                          CONTINUE HEARING ON
   16                                                  DEFENDANTS’
   17    STEPHEN H. GORDON, MARK                       OBJECTIONS TO
         CICIRELLI, MARK E.SCHAFFER,                   PLAINTIFFS’ COUNSEL’S
   18    MICHAEL MEYER, ROBERT J.                      BILLING RECORDS
   19    SHACKLETON, THOMAS M.
         BOWERS, CURTIS A. GLOVIER,
   20    and DAVID KING,
   21    v.
                Defendants,
   22

   23    OPUS BANK, a California corporation,
   24             Nominal Defendant.
   25

   26

   27

   28
        STIPULATION TO CONTINUE HEARING ON DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ COUNSEL’S
        BILLING RECORDS
Case 8:17-cv-00123-AB-JPR Document 97 Filed 12/07/18 Page 2 of 5 Page ID #:1531




    1          Pursuant to Local Rule 7-1 and Paragraph 4 of this Court’s Standing Order,
    2   Plaintiff Melvyn Klein and Defendants Stephen H. Gordon, Mark Cicirelli, Mark E.
    3   Schaffer, Michael Meyer, Robert J. Shackleton, Thomas M. Bowers, Curtis A.
    4   Glovier, David King, and Nominal Defendant, Opus Bank, (together with Plaintiff,
    5   the “Parties”), by and through their counsel, hereby stipulate that good cause exists
    6   to request an order continuing the hearing on Defendants’ Objections to Plaintiffs’
    7   Counsel’s Billing Records.
    8          WHEREAS, on October 1, 2018, this Court entered an Order compelling
    9   Plaintiffs’ counsel to file billing records supporting Plaintiffs’ fee request with 21
   10   days and allowing Defendants to file objections to Plaintiffs’ counsel’s billing
   11   records within 14 days of Plaintiffs’ filing. (Dkt. 85 at 5.) The Court ordered
   12   Defendants to notice a hearing date at least 28 days from the date they file their
   13   objections. (Id. at 5-6.)
   14          WHEREAS, on October 22, 2018, Plaintiffs’ counsel filed their billing
   15   records. (Dkt. 86.)
   16          WHEREAS, on November 5, 2018, Defendants filed their objections to
   17   Plaintiffs’ counsel’s billing records. (Dkt. 89.) Defendants noticed a hearing date
   18   for December 14, 2018 without consultation with Plaintiffs’ counsel as to the date
   19   that Defendants selected. (Id.)
   20          WHEREAS, on November 13, 2018, the Court set the matter on its calendar
   21   for December 14, 2018 at 10 a.m. (Dkt. 92.)
   22          WHEREAS, the Parties have conferred and Plaintiff consents to a continuance
   23   of the hearing on Defendants’ objections to Plaintiffs’ counsel’s billing records
   24   because of a calendar conflict discovered by Defendants’ counsel.
   25          Accordingly, IT IS HEREBY STIPULATED AND AGREED by the Parties,
   26   through their undersigned counsel, subject to the Court’s approval, as follows:
   27          1.     The hearing on Defendants’ objections to Plaintiffs’ counsel’s billing
   28                                             -1-
        STIPULATION TO CONTINUE HEARING ON DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ COUNSEL’S
        BILLING RECORDS
Case 8:17-cv-00123-AB-JPR Document 97 Filed 12/07/18 Page 3 of 5 Page ID #:1532




    1   records is continued until January 11, 2018, or such further date as set by the Court.
    2         2.     The Parties do not seek to continue the hearing on Defendants’
    3   objections to Plaintiffs’ counsel’s billing records for the purpose of delay.
    4

    5

    6

    7

    8
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                              -2-
        STIPULATION TO CONTINUE HEARING ON DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ COUNSEL’S
        BILLING RECORDS
Case 8:17-cv-00123-AB-JPR Document 97 Filed 12/07/18 Page 4 of 5 Page ID #:1533




    1   Dated: December 7, 2018         Respectfully submitted,
    2

    3
                                        /s/ Eric Kuwana
                                        COOLEY LLP
    4                                   Eric A. Kuwana, Admitted Pro Hac Vice
    5
                                        ekuwana@cooley.com
                                        Alexandra R. Mayhugh (CA 300446)
    6                                   amayhugh@cooley.com
    7                                   Caitlin B. Munley, Admitted Pro Hac Vice
                                        cmunley@cooley.com
    8                                   1333 2nd Street
    9                                   Suite 400
                                        Santa Monica, CA 90401-4100
   10                                   Phone: 310.883.6436
   11                                   Fax: 310.883.6500

   12                                   Attorneys for Defendants
   13

   14                                   /s/ Thomas J. McKenna
   15                                   GAINEY McKENNA & EGLESTON
                                        Thomas J. McKenna, Admitted Pro Hac
   16                                   Vice
   17                                   tjmckenna@gme-law.com
                                        440 Park Avenue South, 5th Floor
   18                                   New York, NY 10016
   19                                   Phone: 212-983-1300
                                        Fax: 212-983-0383
   20

   21                                   THE WAGNER FIRM
                                        Avi N. Wagner
   22                                   avi@thewagnerfirm.com
   23                                   1925 Century Park East, Suite 2100
                                        Los Angeles, CA 90067
   24                                   Phone: 310-491-7949
   25                                   Fax: 310-694-3967
   26                                   Attorneys for Plaintiff Melvyn Klein
   27

   28                                           -3-
        STIPULATION TO CONTINUE HEARING ON DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ COUNSEL’S
        BILLING RECORDS
Case 8:17-cv-00123-AB-JPR Document 97 Filed 12/07/18 Page 5 of 5 Page ID #:1534




    1                             CERTIFICATE OF SERVICE
    2         I hereby certify that on December 7, 2018, I caused the foregoing to be filed
    3   with the Clerk of the U.S. District Court for the Central District of California using
    4   the Court’s CM/ECF system. Service was accomplished on all counsel of record
    5   via the Court’s CM/ECF system.
    6

    7

    8
                                                      /s/ Eric Kuwana
    9                                                 Eric Kuwana
                                                      Counsel for Defendants
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                             1
        STIPULATION TO CONTINUE HEARING ON DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ COUNSEL’S
        BILLING RECORDS
